* Writ of error granted November 21, 1923.
In Connellee v. Nees, 254 S.W. 625, this day decided, the appellee in that case sued and obtained judgment against the Massie Drilling Company, T. W. Connellee, P. G. Pangburn, T. O. Massie, and estate of Joe M. Collins. The appellee alleged that the Massie Drilling Company was a joint-stock association, as well as a partnership, and that the individuals named composed the partnership. From the judgment rendered the Massie Drilling Company, as a separate entity, has sued out writ of error to this court, asserting that the service was not sufficient to warrant default judgment against the Massie Drilling Company, which we held to be a partnership. Personal service was obtained on all the members. This was sufficient to bring the partnership before the court and authorize judgment against it, as well as the individual members served. Graham Hotel Corp. v. Leader (Tex.Civ.App.) 241 S.W. 700.
  The assignments are overruled, and the judgment affirmed. *Page 630